DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 29 has been amended, claim 26 has been withdrawn, and claims 1-29 are pending as amended on 07/01/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application is a CON of 16/843,217 04/08/2020 PAT 11098230 ABN
16/843,217 has PRO 62/831,386 04/09/2019.

Response to Amendment
7.         Applicant's amendment filed on 07/01/22 has been fully considered and entered. 

Response to Arguments
8.         Applicant's arguments with respect to rejection of claims 1-25, 27-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 07/01/22, have been fully considered. The previous rejections have been withdrawn.
9.        Applicant's arguments with respect to rejection of claims 1-7, 11-25, 27-29 under 35 U.S.C. 103 as being unpatentable over Russell (US 4704214) in view of Hoeppel (US 2605221) and claims 8-10 under 35 U.S.C. 103 as being unpatentable over
Russel in view of Patel (US 5399548) filed on 10/04/22, have been fully considered. The previous rejections have been withdrawn.


Double Patenting
10.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.        Claim 1-25, 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11098230. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and patented claims are directed to a method for drilling a wellbore by introducing a drilling composition into a borehole defined by a formation introducing a thinner composition into the borehole; and contacting the thinner composition and the drilling fluid composition in the borehole, wherein the tannin and the metal salts are not complexed ex situ. Both, instant claim 1 and patented claim 1, are directed to a thinner comprising tannin and metal salts. The difference between  instant claim 1 and patented claim 1 is that the patented claim 1 discloses thinner comprises one metal salt such as copper sulfate. However, the instant claim 1 require at least two metal salt comprising at least one zinc salt and at least one copper salt such as copper sulfate. The patented dependent claim 8 further discloses the zinc salt. The instant claims are either disclosed in or obvious over as encompassed by the patented claims.   

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
13.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.       Claims 1-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 4704214; IDS dated 01/31/22) in view of Duncum (US 2009/ 0247428) as evidenced from Drill-Thin product data sheet.
           Regarding claims 1, 11, 15-17, Russell discloses a method for drilling a wellbore, the method comprising introducing a drilling fluid into a wellbore (column 1, lines 38-40, column 6, lines 5-36), introducing a thinner composition comprising 3-component additive comprising at least one tannin, causticized lignite and at least two metal salt such as salts of zinc, iron/ferrous or chromium, e.g. sulfates of zinc or ferrous  into the borehole, contacting the thinner composition and the drilling fluid composition in the wellbore, wherein the at least one tannin and at least two metal salt is not complexed ex situ (column 1, lines 50-56, column 2, lines 66-, column 3, lines -45, column 4, lines 55-57, column 6, lines 5-36, column 15, lines 41-43, claims 1, 5-6; the additive agents can be dispersed in water separately and the resulting separate dispersion incorporated into drilling fluid during the drilling of the well or the circulating stream of the drilling fluid). Russell does not disclose the thinner comprises salt such as copper sulfate.
           However, Duncum discloses a drilling fluid comprising a thinner, wherein the thinner comprises Drill-Thin (para [0001], [0056], [0068], [0074]). As evidenced from product data sheet (page 3), Drill-Thin is a composition of Methyl ester of sulfonated tannin, ferrous sulfate, copper sulfate, and crystalline silica. 
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the copper sulfate of the claims in the composition of Russell because Duncan teaches that the claimed copper sulfate and metal salt such as ferrous sulfate of Russell are functionally equivalent in the thinner composition and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
           Regarding claim 2, Russell discloses introducing the thinner composition into the borehole occurs after or at the same time as introducing the drilling fluid composition into the borehole (column 6, lines 5-36; the incorporation of the combination additives into the drilling fluid can be either before or during the drilling of the well). 
          Regarding claim 3, Russell discloses introducing the at least one tannin into the borehole occurs at the same time as introducing the at least two metal salt into the borehole, e.g. the combination of additive is a 3 component additive, e.g. tannin, lignite and metal salt incorporated into drilling fluid can be either before or during the drilling of the well (column 6, lines 5-36; the incorporation of the combination additives into the drilling fluid can be either before or during the drilling of the well). 
          Regarding claim 4, Russell discloses a dry mix of the at least one tannin and the at least two metal salt (column 5, lines 65-, column 6, lines -4).
          Regarding claim 5, Russell discloses introducing the thinner composition into the borehole comprises: introducing a tannin composition comprising the at least one tannin into the borehole; and introducing a metal salt composition comprising the at least two metal salt into the borehole, e.g. the additive agents such as tanning and metal salts can also be dispersed in water separately and the resulting separate dispersions incorporated into the drilling fluid either before or during the drilling of the well (column 5, lines 5-36).
            Regarding claim 6, Russell discloses the tannin composition is introduced into the borehole before or at the same time as introducing the metal salt composition into the borehole, e.g. the additive agents such as tanning and metal salts can also be dispersed in water separately and the resulting separate dispersions incorporated into the drilling fluid either before or during the drilling of the well (column 5, lines 5-36).
           Regarding claim 7, Russell discloses tannin comprises sulfomethylated quebracho (example I). 
           Regarding claims 8-9, Duncum discloses Drill-Thin contains 70+ wt% sulphomethylated quebracho (para [0068]; read on instant claim range of at least 60 wt% or instant claim 9 range of 70 wt%). At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Russell with the aforementioned teachings of Duncum to provide a composition comprising Drill-Thin contains 70+ wt% sulphomethylated quebracho in order to use such fluid in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claim 10, Russell discloses 15 wt% iron sulfate (table X) fall into instant claim 10 range of at least about 9 wt%.
           Regarding claims 12-14, Russell discloses 15 wt% iron sulfate (table X) fall into
 instant claim 13 range of at least about 5 wt% or instant claim 14 range of at least about 9 wt%.
           Regarding claims 18-19, Russell discloses the 3 component thinner comprises the lignite such as causticized lignite in an amount of 31.2 wt% (table VII; read on claim 18 amount of at least 8 wt% or claim 19 amount of at least 15 wt%).
          Regarding claims 20-25, Duncum discloses a drilling fluid comprising a thinner, wherein the thinner comprises Drill-Thin (para [0001], [0056], [0068], [0074]). As evidenced from product data sheet, Drill-Thin is a composition of Methyl ester of sulfonated tannin, ferrous sulfate, copper sulfate, and crystalline silica, wherein copper sulfate is present in an amount of 0-10 wt% (page 3), overlapping instant claim 20 range of at least about 1 wt%, instant claim 21 range of at least about 3 wt%, or instant claim 22 range of at least about 5 wt%; and encompassing instant claim 23 range of about 1 to about 10 wt%, instant claim 24 range of about 2 to about 8 wt%, or instant claim 25 range of about 3 to about 7 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
            Regarding claim 27, Russell disclose the combination of metal salts such as iron sulfate, magnesium sulfate and zinc sulfate or the mixed metal salts such as mixed zinc and magnesium sulfate heptahydrate (column 3, lines 35-, column 5, lines -20, claims 1, 5-6). Russell further discloses in the thinner the weight ratio of the tannin plus lignite to the metal salts is from about 40:1 (approx. 97.55: 2.45 wt%) to 5:1 (83.33: 16.67 wt%) (column 5, lines 37-38). Although Russell does not disclose single salt of zinc sulfate heptahydrate, however, Russell teaches the combination of single salt of metal such as zinc sulfate and magnesium sulfate and the mixed metal salts such as mixed zinc and magnesium sulfate heptahydrate. In absence of any unexpected results, it would have been obvious to select the zinc sulfate heptahydrate single salt in an amount 2.45 to 16.67 wt% without undue experimentation for the thinning purpose of the drilling fluid. The amount of 2.45 to 16.67 wt% overlap at least 10 wt%            
Regarding claim 28, Russell does not expressly disclose the thinning efficiency of at least about 30, as measured according to Protocol A. 
To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. MPEP 2111.01 (IV).  Applicants, in specification, have defined the Protocol A in example 3 Equation 4, e.g. thinning efficiency is calculated in terms of yield point difference of the mud treated thinner and yield point of the base mud, wherein the yield points depends on rheological property, e.g. the apparent viscosity and/or plastic viscosity and the rheological property depends on the factors such as concentration of the components, temperature, pressure or pH of the mud. It has been noted that the purpose of the instant claimed invention and the prior art Russell is same, e.g. drilling fluid containing thinner comprising tannin, lignite and the metal salts, wherein thinner imparts the improved thinning effect (please See Russell column 1, lines 45-49). It would have been obvious matter of choice or design to one of ordinary skill in the art in utilizing fluid composition of Russell, to formulate a drilling fluid composition by varying the factors such as concentration of the thinning components, e.g. tanning, lignite and/or metal salt, temperature, pressure or pH of the mud to obtain the improved thinning effect of the drilling fluid as instantly claimed.
           Regarding claim 29, Russell discloses the drilling a wellbore with the thinner containing drilling fluid, e.g. to define and/or extend a wellbore (column 6, lines 15-17). 


Conclusion 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUMAR R BHUSHAN/           Primary Examiner, Art Unit 1766